Case: 22-10030     Document: 00516381882         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 5, 2022
                                  No. 22-10030
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donovan Lemont Bookman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:05-CR-15-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Donovan Lemont Bookman was sentenced to 26 months of
   imprisonment after he pleaded true to violating certain terms of the
   supervised release imposed following his 2005 conviction for possession of
   a firearm by a felon. On appeal, he challenges the constitutionality of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10030       Document: 00516381882           Page: 2   Date Filed: 07/05/2022




                                      No. 22-10030


   18 U.S.C. § 3583(g), which mandates revocation of supervised release and
   a term of imprisonment for any offender who violates certain conditions of
   supervised release, including prohibitions on possessing a controlled
   substance.
          Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Bookman
   contends that § 3583(g) is unconstitutional because it requires revocation of
   a term of supervised release and imposition of a term of imprisonment
   without affording the defendant the constitutionally guaranteed right to
   a jury trial. He concedes that his challenge is foreclosed by United States v.
   Garner, 969 F.3d 550 (5th Cir. 2020), cert. denied, 141 S. Ct. 1439 (2021), and
   he raises the issue to preserve it for further review. The Government has
   filed an unopposed motion for summary affirmance and, alternatively, for an
   extension of time to file its brief.
          In Garner, we rejected the argument that Bookman has advanced and
   held that § 3583(g) is not unconstitutional under Haymond. See Garner,
   969 F.3d at 551-53. Thus, Bookman’s sole argument on appeal is foreclosed.
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED, its alternative motion for extension of time is DENIED, and
   the judgment of the district court is AFFIRMED. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                           2